Citation Nr: 1137156	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease.

2.  Entitlement to service connection for a lung disorder.

3.  What evaluation is warranted for bilateral hearing loss from May 6, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2008, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

In June 2010, the Board remanded the case for additional development.  It has since returned to the Board.  

Additional evidence has been added to the record since the January 2011 supplemental statement of the case.  In February 2011, the Board again received information about the Veteran's Social Security benefits.  In March 2011, five envelopes of VA medical records were received.  These VA records were printed in April 2009 and largely duplicate evidence already of record.  Given their duplicative nature a remand for additional supplemental statement of the case regarding the issues decided herein would serve no useful purpose and is not required.  See 38 C.F.R. § 20.1304 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease, is related to active military service or events therein; and compensably disabling spinal arthritis was not shown within one year following discharge from active service.  

2.  A June 2004 VA audiometric examination showed an exceptional pattern of hearing impairment on the right; the Veteran had level IX hearing on the right and level I hearing on the left.  

3.  An August 2010 VA examination showed an exceptional pattern of hearing impairment on the right; the Veteran had level VIII hearing on the right and level I hearing on the left.  


CONCLUSIONS OF LAW

1.  A back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease, was not incurred or aggravated during active service, and spinal arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).

2.  For the period beginning May 6, 2004, the criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May and June 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will obtain.  The January 2011 supplemental statement of the case provided notice how VA assigns disability ratings and effective dates.  The claims were readjudicated at that time.  

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have also been met with regard to the rating warranted for the appellant's hearing loss.  Further, the Veteran has been advised of the applicable rating criteria and in October 2008, the RO provided additional information regarding the assignment of disability ratings.  

The Veteran is not prejudiced by any timing or notice errors as the preponderance of the evidence is against the claims decided herein.  

VA has satisfied its duty to assist.  The claims file contains service treatment records, private medical records, and extensive VA medical center records.  In June 2010, the AMC asked the Veteran to submit authorizations for each health care provider so that they could obtain treatment information.  The Veteran did not submit any recent authorizations.  In June 2010, the AMC requested records from the Social Security Administration.  That office responded that the appellant's medical records had been destroyed.  A formal finding of unavailability was completed in January 2011 and the Veteran was provided notice and an opportunity to submit the records.  The Veteran submitted information regarding his current disability benefit.  

The Veteran was provided a VA spine examination in June 2004.  In July 2010, he underwent additional examination and a medical opinion was obtained.  In May 2011, the representative argued that the examination was only based on a review of about two thirds of the claims file and that the examiner made an inappropriate determination regarding the Veteran's clearance to work as a civilian seaman.  On review, the examiner indicated that he reviewed the claims file and VA medical center records.  While the examiner noted that the Veteran was given clearance to continue working in similar occupations, this statement was made in that portion of the report wherein the examiner was discussing service treatment records and appears to be based on the separation examination which stated that the examinee was qualified for "release from active duty and to perform the duties of his rate at sea and on foreign shore."  The examination report is adequate and the Board finds no basis for further examination.  

The Veteran was provided VA audiometric examinations in June 2004 and August 2010.  The Veteran provided testimony regarding the impact of his hearing loss and the August 2010 examination discussed its effect on occupational functioning and daily activities.  On review, the Board finds the examinations adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

At the outset, the Board notes that the claims folder contains extensive evidence, which has been thoroughly reviewed.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection

In October 2004, the RO denied entitlement to service connection for a back disability.  The Veteran disagreed and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran contends that he currently has a low back disability related to his job duties in service.  In statements and testimony, the Veteran described some of his in-service jobs.  For example, he reported that he had to label, prepare for shipment, and ship hundreds of five gallon buckets of paint; that he dealt with heavy equipment while working in aircraft supply; that he carried heavy supplies to replenish the ship; and that he had to hang heavy drop tanks.  He reported that he went to sick bay for back pain while stationed at the Naval Air Station Key West (aka Boca Chica Field), and while on board the USS Saratoga.  He has reported continuing back pain following discharge.  

On report of medical history completed in January 1959, i.e., prior to enlistment, the examiner noted "rare lumbodorsal strain."  On clinical evaluations in May 1959 and May 1960, prior to entry on active duty, however, the spine was reported as normal.  Thus, the Veteran is entitled to the presumption of soundness.  38 C.F.R. § 3.304(b).  

A review of service treatment records does not show complaints or diagnoses related to the low back.  At an April 1962 separation examination, the Veteran's spine was again clinically evaluated as normal.  

Evidence of record shows a history of multiple post-service lumbar procedures.  A private medical record dated January 19, 2000 documents a history of a laminectomy in 1973, and lumbar fusions in 1980 and 1994.  A private record dated January 25, 2000 notes a laminectomy in 1978, a fusion and hip graft in 1982, and a fusion with rods and screws in 1993.  The Veteran was involved in an accident in May 1997 and has had back pain since. 

Records from Piedmont Hospital indicate that the Veteran underwent additional lumbar spine surgery in May 2000 for pseudoarthrosis and broken hardware.  

On VA examination in June 2004, the Veteran reported low back pain since 1961.  Following examination the diagnosis was status post lumbar surgeries with residuals of intervertebral disc disease at L2-3 and degenerative changes.  

VA records show continued complaints and treatment for back pain.  Records dated in February 2007 indicate that the Veteran was in another motor vehicle accident and had increasing pain in the low back and bilateral legs.  In December 2007, the Veteran reported that he injured his low back during service but that the records were lost.  He was requesting a benefit support letter.  

A December 2007 statement from Dr. A.S. indicates that the Veteran suffered from chronic low back pain which the appellant reported having since he was in the Navy.  He related that he was required to label hundreds of five gallon paint buckets which started his back pains and that he saw several military doctors.  The Veteran reported that the military was unable to locate his records, that since leaving the military he has had low back surgery, and that he still has back pain.  Given this information, the physician believed the Veteran's back pain was most likely the result of activities he did while in the Navy and that he should be service-connected for back pain.   

A November 2008 statement from Dr. A.S. indicates that he is the Veteran's primary care physician.  He reported that the Veteran suffered from chronic low back pain which started while he was in the military.  The appellant reported that he had to lift approximately 500 paint cans which caused him to visit the infirmary on multiple occasions.  Given this history, Dr. A.S. believed that chronic low back pain was more likely than not related to the Veteran's work while in the Navy.  

A January 2009 mental health evaluation notes that the Veteran worked for an airline on a ramp for 10-11 years and then following a back injury, did cabin service control for 12-13 years.  

The Veteran underwent a VA examination in July 2010.  The examiner discussed the service treatment records.  When asked why he first applied for benefits 42 years after service, the Veteran stated that he did not know he could.  The appellant reported that postservice he worked for an airline for approximately twenty-six years as a baggage handler and in maintenance.  He reported undergoing four operations from 1975 to 2000.  Regarding the connection to the military, the Veteran stated that he had to label and move 500 five gallon drums of paint, and also had to move brake assemblies for aircraft and other heavy equipment.  He did not give any history of a specific injury, but rather claimed that heavy lifting caused his subsequent back pain.  Following examination, the examiner diagnosed lumbosacral spine degenerative joint disease, status post-op multiple back surgeries and fusion.  The examiner provided the following opinion:

There is no question that this patient has significant spinal disease that has resulted in four operations and now he has moderate disability in that area.  However, during his service career, there was no evidence of injury and in his records, there is no evidence that he was treated for a back problem.  His discharge examination from the military was benign from the standpoint of the back and musculoskeletal problems.  Following release from the military he did various jobs, but then worked for an airline company as a baggage handler which involves significant lifting and movement and he did this and similar jobs for 26 years.  Hence, it is less likely as not that his current lumbar spine condition is related to his military service including the [V]eteran's reported history of heavy lifting in service.  

On review, the Veteran clearly has a current back disorder.  Regarding whether there was an in-service occurrence of disease or injury, the Veteran is competent to report that he experienced back pain during his military service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's DD Form 214 indicates that he was a seaman and his report of moving heavy supplies and performing manual labor are consistent with his military duties.  

Service connection, however, requires that current disability be related to military service.  See 38 C.F.R. § 3.303.  The claims folder contains both positive and negative opinions concerning the etiology of the appellant's back disorder.  On review, the Board finds the August 2010 VA opinion more probative than those of the Veteran's treating physician, Dr. A.S.  The VA examiner provided well-reasoned rationale for his opinion, which was based on a review of the Veteran's claims folders and a discussion of service and post-service history.  There is no indication that Dr. A.S. reviewed the claims files and it appears that his opinions are based solely on the Veteran's reported in-service history.  While the Board finds the reported history of heavy lifting during service to be credible, what is not credible are the claimant's reports of continuous back pain in-service and since discharge.  

In making this determination, the evidence shows that service treatment records do not show a chronic back disorder.  The appellant's separation examination was negative for any abnormal findings related to the spine.  This suggests that any in-service complaints were acute and transitory and resolved prior to separation.  Moreover, the absence of chronic spinal pathology either in-service or during the postservice period between 1962 and 1973 when he underwent a laminectomy weighs heavily against his contentions.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The evidence of record also suggests the Veteran sustained various post-service back injuries.  

In summary, the preponderance of the evidence is against finding that the Veteran's current back disorder is related to active military service or events therein; and there is no evidence of compensably disabling spine arthritis within one year following discharge from active service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Increased evaluation

In October 2004, the RO granted entitlement to service connection for bilateral hearing loss as related to service and assigned a noncompensable evaluation effective May 6, 2004.  The Veteran disagreed and perfected this appeal.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  At the hearing, the Veteran testified that his hearing problems have gotten progressively worse over the years.  His spouse testified that the appellant's hearing loss was to the point where she had to repeat everything twice.  The Veteran reported that he has hearing aids and they have helped.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIa (Numeric Designation of Hearing Impairment Based only on Puretone Threshold Average), whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

On VA examination in June 2004, the Veteran reported difficulty hearing and understanding with a constant, moderate, ringing in the right ear.  The disability did not result in any time lost from work.  Puretone thresholds for the specified frequencies were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
10
80
85
90
LEFT
10
15
25
40

Puretone threshold average is calculated as 66 on the right and 23 on the left.  Speech recognition performed with the Maryland CNC word list was 56 percent in the right ear and 100 percent in the left ear.  

Applying these results under Table VI, the Veteran has level VIII hearing on the right and level I hearing on the left.  The Veteran's right ear, however, shows an exceptional pattern of hearing impairment and under Table VIa, the Veteran has level V hearing on the right.  Pursuant to 38 C.F.R. § 4.86(b), the higher numeral from Table VI or VIa will be elevated to the next higher Roman numeral.  Hence, the Veteran had level IX hearing on the right and level I hearing on the left.  Pursuant to 38 C.F.R. § 4.85 this corresponds to a noncompensable evaluation.  

The Veteran most recently underwent a VA examination in August 2010.  Due to his hearing loss, he reported many difficulties, including arguments with his spouse, needing a very high television volume, and thinking he was being called when he was not.  Puretone thresholds for the specified frequencies were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
80
90
90
LEFT
15
15
45
55

Puretone threshold average is calculated as 71 on the right and 32 on the left.  Speech recognition performed with the Maryland CNC word list was 64 percent in the right ear and 96 percent in the left ear.  

Applying these results under Table VI, the Veteran has level VII hearing on the right and level I hearing on the left.  The Veteran's right ear again shows an exceptional pattern of hearing impairment and under Table VIa, he has level VI hearing.  Pursuant to 38 C.F.R. § 4.86(b), the higher numeral from Table VI or VIa will be elevated to the next higher Roman numeral.  The Veteran then has level VIII hearing on the right and level I hearing on the left.  Once, again this corresponds to a noncompensable evaluation.  

VA medical records show that the Veteran was issued hearing aids.  Outpatient records show various audiometric evaluations and follow-up for hearing aid maintenance.  The outpatient evaluations indicate the NU-6 word list was used for speech recognition testing and thus, they are not adequate for rating purposes.  See 38 C.F.R. §§ 4.85, 4.86.  

At no time during the appeal period has the Veteran met the criteria for a compensable evaluation and staged ratings are not warranted.  See Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected hearing loss reasonably represent the Veteran's disability level and symptomatology.  Higher schedular evaluations are available under the assigned diagnostic code for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was specifically denied in a March 2007 rating decision.  The appellant did not appeal.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.

 
ORDER

Entitlement to service connection for a back disorder, to include post-operative residuals of lumbar surgeries and degenerative disc and joint disease, is denied.

For the period beginning May 6, 2004, entitlement to a compensable evaluation for bilateral hearing loss is denied.  


REMAND

In November 1961, the Veteran was hospitalized for pneumonia.  An X-ray dated in December 1961 revealed that the pneumonic process had cleared entirely.  On examination for separation in April 1962, the Veteran's lungs were reported as normal on clinical evaluation, and chest x-ray was negative.   

In May 2004, the Veteran filed a claim of entitlement to service connection for lung problems.  He reported that being hospitalized during service for pneumonia, and that over the prior 40 years he had had pneumonia at least three times, as well as frequent bouts of pleurisy and bronchitis.  He believed that the pneumonia during service was the reason for these problems.  

The Veteran underwent a VA examination in June 2004.  At that time, the examiner indicated there was no respiratory pathology upon which to offer a diagnosis.  The examiner further stated that the Veteran did not have any complications secondary to pulmonary disease.  

VA records show multiple visits for complaints of coughing and the Veteran was treated with antibiotics for bronchitis.  A December 2004 pulmonary note includes an impression of recurrent pulmonary infections and sputum production.  Suspect bronchiectasis as underlying diagnosis, likely as a result of multiple pneumonias.  A March 2005 pulmonary clinic note indicates, however, that after additional testing, there was no evidence of chronic pulmonary infections or nidus for infections such as bronchiectasis.  The symptoms were judged to be secondary to recurrent chronic rhinosinusitis.  A VA note dated in September 2005 includes an assessment of chronic bronchitis/history of asbestosis/allergic rhinitis.  

In a May 2006 statement, the Veteran reported that he has had more than average problems with lung disease since having pneumonia in 1961.  He indicated that he had continued chest colds and chest congestion, and that this information does not appear to be shown in the service records.  

At the hearing, the Veteran testified that his VA primary care doctor had submitted a statement in support of his claim.  In its June 2010 remand, the Board indicated that it could not locate this statement.  Additional evidence has been added to the record since that time.  This includes an April 2009 statement from Dr. A.S.  Dr. A.S. indicated that he was the Veteran's VA physician.  Dr. A.S. noted that the Veteran stated that when he was in the military he suffered from pneumonia and exposure to asbestos on the USS Saratoga.  The physician further stated:

As long as I have been his physician since 2004, he has suffered from chronic bronchitis and has required multiple courses of antibiotics annually to help relieve his symptoms.  Based on this information, it is more likely than not that his current respiratory symptoms are related to his previous long term exposure to asbestos and the pneumonia he developed when he was in the military.  

A February 2010 pulmonary clinic note documented a continued cough productive of greenish thick secretions.  The physician noted "no known asbestos exposure.".  The assessment included chronic bronchitis.  The physician indicated that the Veteran was not compliant with flunisolide and appeared to have post-nasal drip as an aggravating symptom.  Pulmonary function tests did not point at obstructive lung disease, the Veteran was being treated for gastroesophageal reflux disease, and chest CT was unremarkable.  Other considerations included less common etiologies.  

VA records dated in November 2010 show that the Veteran was admitted to the hospital with shortness of breath and hypoxia.  A pulmonary consult indicated that he has been seen for a cough that was supposed to be secondary to chronic rhinitis but had been resistant to treatment.  This was the first time hypoxia had been documented and it was of unclear etiology.  

In addition to the Veteran's contentions that he has a current disability related to in-service pneumonia, it also appears that he is claiming in-service exposure to asbestos.  Considering that the Veteran served aboard a Navy ship, the RO/AMC should request verification of any in-service asbestos exposure.  The Board notes that information in the claims file indicates that the Veteran was a "seaman".  The probability of asbestos exposure as a seaman is generally considered "minimal".  See Department of Veterans Affairs Memorandum, Asbestos Claims Memorandum dated May 13, 2002.  

The Veteran was hospitalized during service for pneumonia and has indicated continued problems with chest congestion since.  Considering the Veteran's contentions, as well as the April 2009 statement from his VA physician, the Board finds that a VA examination and medical opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, relevant VA medical records since January 2011 should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center and request any records indicating that the Veteran was exposed to asbestos during his military service.  Any records or responses received should be associated with the claims folder.  

2.  The RO/AMC should request relevant VA medical center records for the period since January 2011.  Any records or responses received should be associated with the claims folder.  

3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
   
4.  Thereafter, the RO/AMC should schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of the claimed lung disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.

The examiner is requested to identify any current pulmonary disorders and opine whether it is at least as likely as not that any diagnosed pulmonary disorder is related to active military service or events therein, to include the 1961 episode of pneumonia and/or claimed asbestos exposure.  The examiner is requested to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed lung disorder is unknowable.  

5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for a lung disorder.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


